DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the specification (title) filed on 12/30/2021 has been accepted and entered. 
Response to Arguments
Applicant’s arguments, see Remarks, filed on 12/30/2021, with respect to the objection to the specification (title) have been fully considered and are persuasive in view of the amendment to the specification (title) filed on 12/30/2021.  The objection to the specification (title) has been withdrawn. 
Applicant’s arguments, see Remarks, filed on 12/30/2021, with respect to the nonstatutory double patenting rejections of claims 1-20 have been fully considered and are persuasive in view of the amendments to the claims filed on 12/30/2021.  The nonstatutory double patenting rejections of claims 1-20 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 12/30/2021, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 6, 9, 10, 14, 17 and 18 have been fully considered and are persuasive in view of the amendments to the claims filed on 12/30/2021.  The 35 U.S.C. 102(a)(1) rejections of claims 6, 9, 10, 14, 17 and 18 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 12/30/2021, with respect to the 35 U.S.C. 103 rejections of claims 1-3, 5, 7, 8, 11, 13, 15, 16 and 19 have been fully considered and are persuasive in view of the amendments to the claims filed on 12/30/2021.  The 35 U.S.C. 103 rejections of claims 1-3, 5, 7, 8, 11, 13, 15, 16 and 19 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 12/30/2021, with respect to the claim objections of claims 4, 12 and 20 have been fully considered and are persuasive in view of the amendments to the claims filed on 12/30/2021.  The claim objections of claims 4, 12 and 20 have been withdrawn. 

Allowable Subject Matter
Claims 1, 6-7, 10-15 and 18-26 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0031382 A1 discloses transmitting indication with short identity of the UE to indicate whether a page message is to be transmitted to the UE (Fig. 3-4 and paragraphs [46-50]).
US 2010/0135159 A1 discloses monitoring PDCCH at each DRX period (see abstract), wherein the PDCCH including scheduling information of PDSCH (See paragraphs [21, 25, 60-63]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        January 15, 2022